DISMISSED and Opinion Filed March 26, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00112-CR

                      THE STATE OF TEXAS, Appellant
                                  V.
                     ADAM MATTHEW SMITH, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F20-37992-U

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                             Opinion by Justice Garcia
      Before the Court is the State’s March 23, 2021 motion to dismiss this appeal.

We grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.2(a).




                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)

210112F.U05
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

THE STATE OF TEXAS, Appellant              On Appeal from the 291st Judicial
                                           District Court, Dallas County, Texas
No. 05-21-00112-CR        V.               Trial Court Cause No. F20-37992-U.
                                           Opinion delivered by Justice Garcia.
ADAM MATTHEW SMITH,                        Justices Myers and Partida-Kipness
Appellee                                   participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered March 26, 2021




                                     –2–